Exhibit 4.1 CREDIT AGREEMENT BETWEEN BANK OF NORTH CAROLINA AND OPTICAL CABLE CORPORATION April 26 , 201 6 (Credit Agreement) TABLE OF CONTENTS SECTION 1. The Revolving Credit Facility Advances Under Revolving Credit Facility 1 Procedure for Requesting Advances 2 Interest on and Principal of Advances 2 Revolving Credit Note; Use of Proceeds 2 Voluntary Prepayments 3 Extension of Revolving Credit Expiration Date By Lender 3 No Advances Under Term Loan Notes 3 Commitment Fee 3 SECTION 2. General Provisions Applicable to this Agreement, the REVOLVING CREDIT Note, the Advances, AND THE TERM LOAN NOTES Interest Calculation 3 Late Charges 3 Loan Payments 3 Interest on Overdue Amounts 4 Yield Protection 4 Maximum Lawful Rate of Interest 4 Other Security Documents 5 SECTION 3. Conditions Precedent Conditions Precedent to Effectiveness of this Agreement and Further Advances 5 Special Conditions Precedent with Respect to Revolving Credit Facility 6 Limited Waiver of Conditions Precedent 7 SECTION 4. Representations and Warranties Subsidiaries 7 Authority, Etc. 7 Litigation 7 Financial Condition 8 Taxes 8 Title to Properties and Collateral 8 Borrower’s Name, Jurisdiction of Formation, and Business Premises 8 Compliance with Laws, Etc. 9 (Credit Agreement) i Material Agreements 9 Federal Reserve Board Regulations 9 ERISA 9 Licenses, Etc. 9 Labor Matters 9 Accuracy of Information 10 SECTION 5. Affirmative Covenants Financial Statements and Other Reports 10 Conduct of Business and Maintenance of Existence 11 Compliance with Laws, Etc. 11 Payment of Liabilities and Taxes 12 Contractual Obligations 12 Reserved 12 Inspection 12 Notices 13 Depository Accounts 13 Release of SunTrust Liens 13 Subsidiaries 13 SECTION 6. Negative Covenants Indebtedness 14 Liens 14 Loans and Investments 14 Reserved 14 Mergers, Acquisitions, Etc. 15 Sale of Assets and Liquidation 15 Change of Business 15 Change of Name, Location, Etc. 15 Fiscal Year 15 Bylaws; Articles of Incorporation 15 Affiliates 16 Sale and Leaseback Transactions 16 ERISA 16 Financing Statements 16 (Credit Agreement) ii SECTION 7. FINANCIAL COVENANTS Fixed Charge Coverage Ratio Through Fiscal Year End 2016 16 Fixed Charge Coverage Ratio After Fiscal Year End 2016 16 Fixed Charge Coverage Ratio Defined 16 Adjusted EBITDA Defined 16 Annual Debt Service Defined 16 Debt to Worth Ratio 16 Current Ratio 17 SECTION 8. Events of Default Payment of Obligations 17 Perform, Etc.; Certain Provisions of this Agreement 17 Representations and Warranties 17 Events of Default under other Financing Documents 17 Liquidation, Termination, Dissolution, Etc. 17 Default under other Indebtedness 17 Attachment 18 Judgments 18 Inability to Pay Debts, Etc. 18 Bankruptcy 18 Receiver, Etc. 18 Financial Condition 18 Invalidity; Repudiation 18 Delisting Stock 19 Perform, Etc.; other Provisions of this Agreement 19 SECTION 9. Rights and Remedies Rights and Remedies 19 Default Rate 19 Liens, Set-Off 19 Enforcement Costs 20 (Credit Agreement) iii Application of Proceeds 20 No Waiver, Etc. 20 Termination 20 SECTION 10. Miscellaneous Course of Dealing; Amendment 20 Waiver of Default 21 Notices 21 Right to Perform 21 Costs and Expenses 21 Indemnification 22 Further Assurances 22 Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies 22 Governing Law; Jurisdiction 22 WAIVER OF JURY TRIAL 22 Certain Definitional Provisions 23 Severability 23 Survival 23 Binding Effect 23 Entire Agreement 23 Time of Essence 23 Duplicate Originals and Counterparts 23 Headings 23 Certain Obligations Excluded 23 Prior Credit Agreement; No Novation 24 Annex A - Definitions Schedule 6.11 - Transactions with Affiliates (Credit Agreement) iv CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “ Agreement ”) dated as of this April 26, 2016, is entered into by and between OPTICAL CABLE CORPORATION, a Virginia corporation (the “ Borrower ”), and BANK OF NORTH CAROLINA, a North Carolina banking corporation (the “ Lender ”). R E C I T A L S A.Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, including those which may be described on any exhibit or schedule attached to this Agreement. B.Borrower understands and agrees that in granting, renewing, or extending any loan, Lender is relying on Borrower’s representations, warranties, and agreements as set forth in this Agreement. Borrower understands and agrees that the granting, renewing, or extending of any loan by Lender at all times shall be subject to Lender’s sole judgment and discretion. C.Borrower understands and agrees that any and all such loans shall be and remain subject to the terms and conditions of this Agreement. This Agreement shall apply to any and all present and future loans, loan advances, extension of credit, financial accommodations and other agreements and undertakings of every nature and kind that may be entered into by and between Borrower and Lender now and in the future unless the written instrument evidencing such future loan specifically states that it is not governed by this Agreement. D.This Agreement shall replace all other credit facilities maintained by Borrower with other lenders including the credit facility which Borrower currently maintains with SunTrust Bank. E.This Agreement amends, modifies, continues, and restates the Credit Agreement dated May 30, 2008, by and between Borrower and Superior Modular Products Incorporated, as borrowers, and Valley Bank (successor in interest to Lender), as lender, as amended, and this Agreement governs the Term Loan Notes and the Deeds of Trust which were originally executed under such Credit Agreement dated May 30, 2008. F.All capitalized terms used but not defined herein shall have the respective meanings assigned to such terms in the Annex A attached hereto. NOW, THEREFORE, in consideration of the premises, the respective representations, covenants and agreements hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: SECTION 1.
